      Case 1:20-cv-00109-JRH-BKE Document 21 Filed 10/29/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION

RICHARD HINMAN, JR., Individually            )
and for Others Similarly Situated,           )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )          CV 120-109
                                             )
THE E GROUP, LLC,                            )
                                             )
              Defendant.                     )
                                         __________

                                         ORDER
                                         __________

       Plaintiff filed this case on July 29, 2020, and service was effected on August 15,

2020. (Doc. nos. 1, 4.) Defendant filed an answer on September 22, 2020, and a motion for

summary judgment on October 6, 2020. (Doc. nos. 11, 16.) The deadline for the parties to

confer as provided in Federal Rule of Civil Procedure 26(f) and then submit a joint 26(f)

Report as set forth in the Court’s prior Order has passed. (See doc. no. 3.) However, no

Rule 26(f) Report has been filed. The pendency of the motion for summary judgment before

the presiding District Judge does not excuse the parties’ obligation to confer pursuant to

Federal Rule 26. Accordingly, the Court ORDERS the parties to conduct a conference

within fourteen days of the date of this Order and to file a joint 26(f) Report within seven

days of the conference. The Court DIRECTS the CLERK to attach the standard “RULE

26(f) REPORT” to this Order.

       SO ORDERED this 29th day of October, 2020, at Augusta, Georgia.
